DETAILED ACTION
This office action is responsive to communication filed on March 2, 2021.  Claims 1, 3, 4 and 7-20 are pending in the application and have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.
Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive. 
Applicant argues, with respect to claims 1, 16 and 20, that Furuho, in its entirety, does not describe increasing a value of bit assignment for a specific signal component of the narrow band light based on a narrow band imaging mode.
The Examiner respectfully disagrees.  Furuho teaches increasing a value of bit assignment for a red (R) signal component of narrow band light based on a narrow band imaging mode (Based on whether the narrow band imaging mode is determined (“No”, step 101 of figure 4) or not (“Yes”, step 101 of figure 4), the assignment of bits for the red (R) signal component is increased from zero in step 113 (figures 6A-6C) to eight in step 106 (figures 5B-5D).  See paragraphs 0059-0061 and 0066-0068.).  A complete 
Therefore, the rejection is maintained by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 11, 16-18 and 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furuho (US 2019/0110669).

	Consider claim 1, Furuho teaches:
	A control apparatus (see figure 2), comprising: 
	a central processing unit (controller, 29, paragraph 0050) configured to: 

	the first ratio is calculated based on at least one image capture condition of a plurality of image capture conditions, the at least one image capture condition includes an image capture mode of the biological image, the image capture mode is a narrow band imaging mode (i.e. a particular light observation image capture mode of an in-vivo image, “No” at step 101 of figure 4, paragraphs 0063, 0027 and 0028, “narrow band light” in paragraph 0068), 
	the first ratio is of the bit assignment to a plurality of signal components of color information of irradiation light (For instance, the bit assignment is 12B, 10Gr, and 10Gb, paragraphs 0047 and 0068, figures 6A-6C.), and 
	the biological image is captured based on the irradiation light (see steps 109 and 110 of figure 4, paragraph 0063); 
	change the bit assignment based on the first ratio (e.g. changing the bit assignment to 8R, 8B, 8Gr and 8Gb in step 106 of figure 4, paragraphs 0059-0061); 
	increase a value of the bit assignment for a specific signal component of the plurality of signal components of the irradiation light based on the change in the bit assignment and the narrow band imaging mode (Based on whether the narrow band imaging mode is determined (“No”, step 101 of figure 4) or not (“Yes”, step 101 of figure 4), the assignment of bits for the red (R) signal component is increased from zero in step 113 (figures 6A-6C) to eight in step 106 (figures 5B-5D).  See paragraphs 0059-0061 and 0066-0068.); and 


	Consider claim 3, and as applied to claim 1 above, Furuho further teaches that the plurality of image capture conditions includes a white light imaging mode (“yes”, step 101 of figure 4) and an auto fluorescence imaging mode (“autofluorescence”, paragraph 0088).

	Consider claim 4, and as applied to claim 1 above, Furuho further teaches that the plurality of image capture conditions includes an image capture target (i.e. an in-vivo target, paragraphs 0027 and 0028), and the CPU is further configured to estimate the image capture mode based on the image capture target (i.e. based on whether white light is used to illuminate the imaging target, step 101 of figure 4, paragraph 0054).

	Consider claim 11, and as applied to claim 1 above, Furuho further teaches that the CPU is further configured to control execution of an image process, associated with the biological image, based on the bit assignment (e.g. controlling a gradation conversion process, step 113 of figure 4, paragraphs 0066-0068).
	
	Consider claim 16, Furuho teaches:
	A control system (figures 1 and 2), comprising: 

a central processing unit (controller, 29, paragraph 0050) configured to: 
	calculate a first ratio of a bit assignment associated with transmission of a biological image (e.g. calculate a ratio of 0R to 12B to 10Gr to 10Gb in step 113 of figure 4, paragraphs 0066-0068), wherein 
	the first ratio is calculated based on at least one image capture condition of a plurality of image capture conditions associated with the object, the at least one image capture condition includes an image capture mode of the biological image, the image capture mode is a narrow band imaging mode (i.e. a particular light observation image capture mode of an in-vivo image, “No” at step 101 of figure 4, paragraphs 0063, 0027 and 0028, “narrow band light” in paragraph 0068), 
	the first ratio is of the bit assignment to a plurality of signal components of color information of irradiation light (For instance, the bit assignment is 12B, 10Gr, and 10Gb, paragraphs 0047 and 0068, figures 6A-6C.),  
	change the bit assignment based on the first ratio (e.g. changing the bit assignment to 8R, 8B, 8Gr and 8Gb in step 106 of figure 4, paragraphs 0059-0061); 
	increase a value of the bit assignment for a specific signal component of the plurality of signal components of the irradiation light based on the change in the bit assignment and the narrow band imaging mode (Based on whether the narrow band imaging mode is determined (“No”, step 101 of figure 4) or not (“Yes”, step 101 of figure 
	control execution of an image process based on the biological image and the bit assignment (e.g. controlling a gradation conversion process, step 113 or 106 of figure 4, paragraphs 0059-0061 and 0066-0068);
	control the transmission of the biological image based on the execution of the image process and the increase in the value of the bit assignment for the specific signal component of the irradiation light (i.e. via the transmitter/receiver, 26, paragraphs 0059, 0061 and 0048, step 107 of figure 4); and
	an output apparatus (image processing apparatus, 5, figure 1) configured to receive the transmitted biological image and output the received biological image (i.e. via a display, 50) based on the bit assignment (see paragraph 0031).

	Consider claim 17, and as applied to claim 16 above, Furuho further teaches a light source apparatus (first illumination unit, 21, second illumination unit, 22) configured to control irradiation of the object with the irradiation light in an image capture of the object (see paragraphs 0036 and 0037).

	Consider claim 18, and as applied to claim 17 above, Furuho further teaches that the CPU is further configured to receive information of the image capture mode from at least one of the image capture apparatus (i.e. from the antenna (27) of the image capture apparatus, paragraph 0054).

	Claim 20 recites a method having similar scope and content to claim 1, and is thus rejected under the same rationale (see claim 1 rationale).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Furuho (US 2019/0110669) in view of Evans et al. (US 5,703,622).

	Consider claim 13, and as applied to claim 1 above, Furuho further teaches transmitting information of the biological image (i.e. the image data, paragraphs 0061 and 0068).
	However, Furuho does not explicitly teach transmitting the bit assignment.
	Evans et al. similarly teaches using two different image data formats (e.g. RGB and YUV formats, column 1, line 53 through column 2, line 27), wherein the different formats have different bit allocations (i.e. as shown in Table 1 and detailed in column 4, lines 9-40).
	However, Evans et al. additionally teaches utilizing a bit to indicate the bit allocation (see column 4, lines 9-40).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a bit for indicating the bit allocation as taught by Evans et al. when transmitting the image data taught by 

	Consider claim 14, and as applied to claim 13 above, Furuho further teaches that the CPU is configured to receive information of the plurality of image capture conditions from at least one an image capture apparatus (i.e. from the antenna (27) of the image capture apparatus (2), paragraph 0054)..  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Furuho (US 2019/0110669) in view of Oya (US 2017/0011690).

	Consider claim 12, and as applied to claim 11 above, Furuho teaches performing the image process (i.e. the gradation conversion, step 113 of figure 4, paragraphs 0066-0068), and of an output apparatus (image processing apparatus, 5, figure 1) configured to receive the transmitted biological image and output the received biological image (i.e. via a display, 50) based on the bit assignment (see paragraph 0031).
	However Furuho does not explicitly teach that the gradation conversion is based on a gamma value of an output apparatus.
	Oya similarly teaches of an image processing unit (display brightness data conversion unit, 101, figure 1) that performs gradation conversion of input image data (see paragraph 0052), and further teaches that the gradation conversion is based on a gamma value of the display (“monitor gamma value”, see paragraphs 0052, 0054, 0056 and 0057).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Furuho (US 2019/0110669) in view of Evans et al. (US 5,703,622), as applied to claim 13 above, and further in view of Oya (US 2017/0011690).

	Consider claim 15, and as applied to claim 13 above, Furuho teaches performing an image process (i.e. the gradation conversion, step 113 of figure 4, paragraphs 0066-0068).
	However, the combination of Furuho and Evans et al. does not explicitly teach that the CPU is further configured to receive information of a plurality of output characteristics of an output apparatus from the output apparatus.
	Oya similarly teaches of an image processing unit (display brightness data conversion unit, 101, figure 1) that performs gradation conversion of input image data (see paragraph 0052).
	However, Oya additionally teaches receiving information of a plurality of output characteristics of an output apparatus from the output apparatus (The display brightness data conversion unit (101) receives a monitor gamma value and a lum 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the CPU taught by the combination of Furuho and Evans et al. receive information of a plurality of output characteristics of an output apparatus from the output apparatus as taught by Oya for the benefit of enabling reduction of black non-uniformity while maintaining the contrast of a displayed image (Oya, paragraph 0010).
Allowable Subject Matter
Claims 7-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claims 7 and 19, and as applied to claims 1 and 18 above, Furuho does not explicitly teach that the CPU is further configured to calculate a second ratio associated with the bit assignment based on a plurality of output characteristics of an output apparatus, wherein the output apparatus: receives the transmitted biological image, and outputs the received biological image; and determine the bit assignment based on the second ratio. 
	Skaletzky (US 2005/0099424) teaches changing an output ratio of red, green and blue color components based upon display characteristics (paragraph 0059).

	Additionally, the prior art of record does not teach nor reasonably suggest that the CPU determines the bit assignment based upon both the calculated first ratio and the calculated second ratio, in combination with the other elements recited in claim 19 and parent claims 16-18.

	Claims 8-10 contain allowable subject matter as depending from claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALBERT H CUTLER/Primary Examiner, Art Unit 2696